AO 245B (Rev. 02/08/20 I 9) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I

"" -... .--....
                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                       JUDGMENT IN A CRIMINAL CASE
                                              V.                               (For Offenses Committed On or After November I, 1987)


                                    Jose Tello-Arias                           Case Number: 3:19-mj-21185

                                                                               Kenneth J troiano
                                                                               Defendant's Att<f(ney
                                                                                                                 Fr l ED
                                                                                                                   ~AAR        0 8 2019
REGISTRATION NO. 83771298
THE DEFENDANT:                                                                                    CLERK, U.S. DISTRICT COURT
                                .                              .                                SOUTHERN D TRICT OF CAL.iFORNIA
 IZI pleaded guilty to count(s) 1 of Complamt                                                   BY                                        DEOUTY

 D was found guilty to count(s)                                                    ,,
   after a plea of not guilty.                                                    I j f>                 ......... T \ . .J


   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                     Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      0 TIME SERVED                        ~             7                                     days

 IZI    Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, March 7, 2019

                   \
                       \

                           '"
                                                                            Date of Imposition of Sentence
                                                                                                                        -
Received
                  DUSM"'<
                                          ~
                           \"----- ·--~---_,/
                                          '   <




Clerk's Office Copy                                                                                                                   3:19-mj-21185
